 


110 HR 174 IH: Public Housing Drug Elimination Program Reauthorization Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 174 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To reauthorize the public and assisted housing drug elimination program of the Department of Housing and Urban Development. 
 
 
1.Short titleThis Act may be cited as the Public Housing Drug Elimination Program Reauthorization Act of 2007. 
2.Public and assisted housing drug elimination program 
(a)Authorization of appropriationsSection 5129 of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11908) is amended by striking subsection (a) and inserting the following new subsection: 
 
(a)In generalThere are authorized to be appropriated to carry out this chapter such sums as may be necessary for each of fiscal years 2008, 2009, and 2010.. 
(b)Eligible activitiesSection 5124(a)(6) of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11903(a)(6)) is amended by striking the semicolon at the end and inserting the following: 
, except that the activities conducted under any program carried out in whole or in part with grant amounts provided pursuant to this paragraph may include only— 
(A)providing treatment for drug abuse through rehabilitation or relapse prevention; 
(B)providing education about the dangers and adverse consequences of drug use or violent crime; 
(C)identifying drug users, assisting such users in discontinuing their drug use through an education program, and, if appropriate, referring the users to a drug treatment program; 
(D)providing after school activities for youths for the purpose of discouraging, reducing, or eliminating drug use or violent crime by youths; 
(E)providing capital improvements for the purpose of discouraging, reducing, or eliminating drug use or violent crime; and 
(F)providing security services for the purpose of discouraging, reducing, or eliminating drug use or violent crime.. 
 
